Citation Nr: 1645444	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  12-02 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Numerous documents are missing from the record.  The issue of entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code was certified to the Board in May 2012.   It appears that a rating decision was issued on the matter in July 2011, a notice of disagreement was received in August 2011, a statement of the case was issued in October 2011, and the Veteran appealed the claim in September 2012.  However, none of these documents are located in the Veteran's VBMS or Virtual VA claims file, nor is there any evidence in the file dated between February 2011 and January 2014.  The Board attempted to administratively contact the RO so that these documents could be uploaded, but was unsuccessful.  Thus, a remand is necessary prior to further consideration of the claim.

Accordingly, the case is REMANDED for the following action:

1. Upload all documents associated with the Veteran's claim of entitlement to Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, to include all adjudicatory actions and evidence.

2.  Following any necessary further development, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case. Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




